Order unanimously reversed on the law without costs and motion granted. Memorandum: Summary judgment should have been granted to plaintiff against defendant, a town supervisor, even though there was no showing of negligence on his part. It is undisputed that town funds had been converted during defendant’s term of office. A public officer is strictly liable for the loss of public funds received by virtue of his office (Matter of Bird v McGoldrick, 277 NY 492; City of New York v Fox, 232 NY 167, 169; Tillinghast v Merrill, 151 NY 135, 142; Fidelity & Cas. Co. v Finch, 3 AD2d 141, 143; Town of Evans v Catalino, 103 Misc 2d 261, 266, affd 88 AD2d 780, lv dismissed 58 NY2d 687). (Appeal from order of Supreme Court, Allegany County, Sprague, J. — summary judgment.) Present — Dillon, P. J., Boomer, Green, Lawton and Davis, JJ.